Title: From John Adams to Alexander Gillon, 20 February 1780
From: Adams, John
To: Gillon, Alexander


     
      Sir
      Paris Feb. 20. 1780
     
     I had last Evening the Pleasure of your Letter from Amsterdam, of the 14th. instant and I thank you for your kind Congratulations, on my Arrival in Europe, and for your obliging Compliments. You and I have been tossed about the World, in the service of an Infant Country in distress and danger: happy and blessed indeed shall We be if all our Labours, Hasards, and Exertions, can in any degree contribute to lay the Foundation of a free and flourishing People. I am very Sorry, you have met with so many Obstacles in your Endeavours to Serve, one of the most respectable of the states, and by serving her to promote the Security and Interest of all the others. For altho I am persuaded it is not yet agreable to the general Sentiments of People in Europe, for one State to negotiate for Loans of Money, Seperately from the rest, Yet I know that each State has a legal and Constitutional Right, according to the Terms of our Confederation, to negotiate for Loans of Money distinct from the Loans made by Congress, and by Agents distinct from those Commissioned by Congress, and to build or purchase Ships of War, at their Discretion. Being convinced therefore that your Errand to Europe, is not exceptionable in a constitutional Point of View, I certainly shall not give you any obstruction, in it, but on the contrary shall favour it, as far as is consistent with my Character. But I confess to you, I have Some doubts how far it is in Character for any one who is in the service of Congress, to become an Active Instrument in any Negotiation of a particular state, because it is certain that the service of Congress and the service of particular states do Sometimes interfere with each other particularly in the Loans of Money.
     You give me much Pleasure, by your assurances that the Government and People, where you are, are much altered lately in our favour. The Thing that you wish for, is probably already done, although it may be most prudent to say, nothing of it little of it, at present. I am fully of your opinion that it must come direct, and to a solid Dutch House. Am glad to hear of the Resolution for an unlimited Convoy, and that the Prince has altered his sentiments. The English went a great Way in their late demand and Threat. One would think that mankind was not to be always treated in this Style. If the Treaty talked of with Denmark and Sweeden should, make any Progress I should be glad to be informed of it, and of the Proceedings of the states General, when they meet.
     The ship you mention, I believe it is the Indian, was built and sold to the French Court, before I first came to Europe, and therefore I know nothing but by Report and by Accident. I remember the Talk of a sum paid into the Hands of our Banker for her, and according to my Remembrance it was 600,000 Livres but may be mistaken in this. She can now be purchased only of this Government, and I dont see that it is in my Power to aid you in this Purchase. If I were to apply to the Ministers you mention, the Guise would be too thin: for they are too well informed of what passes in America, particularly with respect to me, to be made to believe that I have any Thing to do with the purchase of ships. They would therefore think me to blame to meddle in such a Thing. I have known many good Plans fail of success, for want of direct application, and the only Advice I can give you, is to apply directly to the Minister Mr. De Sartine in a respectful candid Letter, let him know your whole Design, and offer the Government as much as you think is reasonable. If it is judged consistent with the Kings service your Terms will be accepted, otherwi. It is totally without the Line of my Duty to interpose altho as I said before I certainly shall throw no Impediment in your Way, but on the Contrary shall favour your Application as opportunities may present themselves. I am &c
    